                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF SOUTH CAROLINA
                             GREENVILLE DIVISION

Ashley Ballew,                   )             Case No. 6:18-cv-00059-DCC
                                 )
                    Plaintiff,   )
                                 )
v.                               )                         ORDER
                                 )
United Parcel Service, Inc.,     )
                                 )
                    Defendant.   )
________________________________ )

      This matter is before the Court on Defendant’s Motion to Dismiss. ECF No. 14.

Plaintiff filed a Response in Opposition, and Defendant filed a Reply. ECF Nos. 17, 19.

In accordance with 28 U.S.C. §636(b) and Local Civil Rule 73.02(B)(2), (D.S.C.), this

matter was referred to United States Magistrate Judge Jacquelyn D. Austin for pre-trial

proceedings and a Report and Recommendation (“Report”). On August 20, 2018, the

Magistrate Judge issued a Report recommending that Motion to Dismiss be granted. ECF

No. 20. Neither party has filed objections, and the time to do so has passed.

      The Magistrate Judge makes only a recommendation to this Court.               The

recommendation has no presumptive weight, and the responsibility to make a final

determination remains with the Court. See Mathews v. Weber, 423 U.S. 261 (1976). The

Court is charged with making a de novo determination of any portion of the Report of the

Magistrate Judge to which a specific objection is made. The Court may accept, reject, or

modify, in whole or in part, the recommendation made by the Magistrate Judge or

recommit the matter to the Magistrate Judge with instructions. See U.S.C. § 636(b). The
Court will review the Report only for clear error in the absence of an objection. See

Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (stating

that “in the absence of timely filed objection, a district court need not conduct a de novo

review, but instead must only satisfy itself that there is no clear error on the face of the

record in order to accept the recommendation.” (citation omitted)).

       After considering the record in this case, the applicable law, and the Report of the

Magistrate Judge, the Court finds no clear error and agrees with the recommendation of

the Magistrate Judge. Defendant’s Motion to Dismiss [14] is GRANTED.

              IT IS SO ORDERED.

October 17, 2018                                        s/Donald C. Coggins, Jr.
Spartanburg, South Carolina                             United States District Judge




                                             2
